Citation Nr: 1613975	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  14-15 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for choroidermia (also diagnosed as nystagmus).  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran had active service from June 1970 to January 1971 and from December 1975 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, denying the claims currently on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for choroidermia and that he is entitled to TDIU benefits.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During service, in 1978, the Veteran was diagnosed with choroidermia.  This was noted to be a congenital condition.  As such, it was not incurred in service, even though it was first diagnosed in service.  The Medical Board did find in September 1978 that it was aggravated by service, however.
      
The Veteran was examined by VA in October 2012, and according to the examiner, "[c]horoideremia is a genetic condition of X linked inheritance.  This condition manifested during his service but was not caused by his service."  When asked to opine as to whether it was at least as likely as not that the Veteran's choroidermia was aggravated beyond the natural progression during military service, the examiner stated "NO, choroidermia is a genetic disease with significant variation in rate and degree of vision loss."  She then stated that she did not know of any environment/activities that could aggravate this condition, so she did not "think" service aggravated the condition.  In so stating, the VA examiner's rationale is somewhat ambiguous because it is unclear if she is explaining that the "natural progress" of this genetic disease cannot be affected by external stimuli, or if she is explaining that this genetic disease did not worsen over time during service.

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

Here, the Veteran's enlistment report is absent of any notations of diseases or defects related to choroidermia.  Therefore, the presumption of soundness attaches and only clear and unmistakable evidence that demonstrates that the disability existed prior to service and was not aggravated by service may rebut the presumption.  See 38 U.S.C.A. § 1111; Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).  

Additionally, diseases (but not defects) of congenital, developmental or familiar (hereditary in) origin may be recognized as service-connected if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated during service within the meaning of VA regulations.  VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital, developmental or familial origin was first manifested during service, or pre-existed service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  See e.g., VAOPGCPREC 82-90 (July 19, 1990); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 1-90 (March 16, 1990).  

In turn, defects of congenital, developmental or familial origin may not be service-connected, because they are not diseases or injuries under the law.  38 C.F.R. § 3.303(c) (2015).  However, such defects can be subject to superimposed disease or injury.  If during service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  Also, a congenital, developmental, familial or hereditary condition that is progressive in nature (i.e., which can worsen or improve over time) is a "disease process."  See e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  

In light of the foregoing, the Board finds that an additional medical opinion is necessary to assist the Board in addressing the proper legal standards for evaluating whether the Veteran is entitled to service connection for choroidermia.  

Also, the issue of entitlement to TDIU benefits must be remanded as well.  The Veteran is not presently service-connected for any disability.  As such, this claim relies entirely on whether the Veteran is found to be entitled to service connection for the claim on appeal.  The Board, therefore, finds that the claim of entitlement to TDIU benefits is inextricably intertwined with the issue of entitlement to service connection for choroidermia.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a new VA examination regarding the etiology of his choroidermia.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should reflect that these items were in fact reviewed.  All indicated tests and studies must be performed and the examiner is requested to provide an opinion as to the following questions:  

a. Is the Veteran's choroidermia congenital in origin?  If the answer is "yes," is the condition a "disease process" or is it simply a "defect or abnormality?"

(Note: In this special context, a congenital, developmental, familial or hereditary condition that cannot change (i.e., which is static and not capable of improvement or deterioration) is a "defect or abnormality."  A congenital, developmental, familial, or hereditary condition that is progressive in nature (i.e., which can worsen or improve over time) is a "disease process.  See, e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  

b. If the proper classification of the Veteran's disability is a "disease process" of congenital origin, the examiner is asked to address the following questions:

i. Did the Veteran's choroidermia, which was not noted upon entry into service, clearly and unmistakably exist prior to the Veteran's entry into military service?

ii. If the answer to question (i) is "yes," was the Veteran's choroidermia clearly and unmistakably NOT aggravated (permanently worsened) by service?  If aggravation of this condition is found to exist, does the evidence of record clearly and unmistakably show that such aggravation (i.e., a permanent worsening) of this condition is due to its natural progress?  

iii. If the answer to either (i) or (ii) is "no," assume for the purposes of answering the following question that this condition did not exist prior to service.  Is it at least as likely as not (50 percent probability or greater) that the current choroidermia is in anyway etiologically related to the Veteran's active military service?

c. If the proper classification of the Veteran's choroidermia is a "defect or abnormality" of congenital origin, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury.  

d. Is it at least as likely as not (50 percent probability or greater) that the Veteran's choroidermia is etiologically related to the Veteran's active military service?  If aggravation is shown, the examiner should quantify the degree of aggravation (if possible).  

e. A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what, if any, additional evidence could allow for a more definitive decision.  

2.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

3.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




